The petition for writ of habeas corpus filed in this court December 7, 1927, avers that petitioner, William Beckner, was tried and convicted in the district court of Oklahoma county on a charge of adultery and was sentenced to serve a term of two years in the penitentiary; that he is now in the custody of Ben B. Dancy, sheriff of Oklahoma county, for the purpose of being taken to the penitentiary to begin serving said term.
It is averred that the district court of Oklahoma *Page 186 
county did not have jurisdiction to try the petitioner because no transcript of the proceedings had before the committing magistrate holding petitioner for trial to said district court was ever filed.
Counsel for the state interposed a demurrer to the petition.
It appears from the record that no objection to the information was made in the lower court. If a transcript of the proceedings had before the committing magistrate was not on file with the court clerk, the question could be properly raised only by a motion to set aside the information on this ground before trial. The filing of the information gave the court jurisdiction to proceed in the case, and, no objection to the information having been made at the proper time, the district court properly proceeded with the trial, its judgment is regular and valid, and the imprisonment of the petitioner is lawful. The demurrer to the petition is therefore sustained and the writ denied.
EDWARDS and DAVENPORT, JJ., concur.